OPINION — AG — MOTOR VEHICLE LICENSE AGENTS APPOINTED PURSUANT TO 47 O.S. 1965 Supp., 22.22 [47-22.22], ARE NOT STATE EMPLOYEES FOR THE PURPOSE OF THE FEDERAL OLD AGE AND SURVIVORS INSURANCE SYSTEM INCLUDING AGENTS IN COUNTIES OF MORE THAN 300,00 POPULATION RECEIVING COMPENSATION PURSUANT TO SENATE BILL NO. 26, CHAPTER 396, OKLAHOMA SESSION LAWS. 1967  CITE: OPINION NO. 67-157, 47 O.S. 1961 6-101 [47-6-101](K) (PENN LERBLANCE) FILENAME: m0000977 SENATOR FINIS SMITH ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 2, 1967 OPINION — AG — MOTOR VEHICLE LICENSE AGENTS APPOINTED PURSUANT TO 47 O.S. 1965 Supp., 22.22 [47-22.22], ARE NOT STATE EMPLOYEES FOR THE PURPOSE OF THE FEDERAL OLD AGE AND SURVIVORS INSURANCE SYSTEM INCLUDING AGENTS IN COUNTIES OF MORE THAN 300,00 POPULATION RECEIVING COMPENSATION PURSUANT TO SENATE BILL NO. 26, CHAPTER 396, OKLAHOMA SESSION LAWS. 1967  CITE: OPINION NO. 67-157, 47 O.S. 1961 6-101 [47-6-101](K) (PENN LERBLANCE)